Citation Nr: 0732894	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-38 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1948 to June 
1950, from October 1950 to October 1951, and from March 1952 
to June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
post-traumatic stress disorder and assigned an initial 30 
percent rating.  The veteran filed a timely appeal with 
respect to that rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The record reveals that the veteran has not received the 
notice required under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2007).  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, to include the 
disability rating and the establishment of the effective 
date; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The veteran disagreed with the initial rating assigned when 
service connection for post-traumatic stress disorder was 
granted in January 2004.  He has not yet received notice as 
to how ratings are established.  Although notice regarding 
the specific rating criteria was included in the March 2004 
statement of the case, the veteran was not afforded the 
opportunity to submit additional evidence; nor was the 
veteran's claim readjudicated thereafter.  In light of the 
lack of any pertinent treatment records in the file, it 
appears that the character of the notice may affect the 
essential fairness of the decision.  Corrective notice should 
be sent, and any consequent development conducted.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:


1.  Notify the veteran of the information and 
evidence necessary to substantiate his claim for a 
higher initial rating, to include evidence of the 
current severity of the his disability.  He should 
be notified of information and evidence that VA 
would seek to provide (e.g., VA outpatient 
clinical records) and information and evidence 
that he was expected to provide (e.g., private 
treatment records).  The veteran should be asked 
to provide any evidence in his possession that 
pertains to the claim which has not already been 
submitted.

2.  Thereafter, readjudicate the issue on appeal.  
If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the case 
which addresses all evidence associated with the 
claims file since the last statement of the case.  
The veteran and his representative should be 
afforded the applicable time period in which to 
respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



